



EXHIBIT 10.6


PEOPLES BANCORP INC. ANNUAL REPORT ON FORM 10-K
FOR FISCAL YEAR ENDED DECEMBER 31, 2018


SUMMARY OF PERQUISITES FOR EXECUTIVE OFFICERS
OF PEOPLES BANCORP INC.


Peoples Bancorp Inc. ("Peoples") maintains an Executive Health Program, which
provides an opportunity for each executive officer to participate, on a
voluntary basis, in a comprehensive medical screening annually at the expense of
Peoples. The objective of the Executive Health Program is the early
identification of potential health problems and the prompt, expert treatment of
any medical problems detected, thereby mitigating the negative potential impact
on Peoples' financial performance or current management succession plans.
Peoples offers a limited reimbursement for fitness club memberships, which is
available to all employees, and is part of an overall wellness initiative at
Peoples. In 2018, named executive officers participated in a wellness incentive
program, available to all Peoples medical plan participants, which provided up
to a one-time $1,250 payment to a Health Savings or Flexible Spending Account,
depending upon individual compliance with the program’s requirements, which
include wellness related activities.
Based on business need, on a case-by-case basis, the Compensation Committee of
Peoples' Board of Directors has granted the use of a company-paid automobile
and/or country club membership to certain executive officers to further business
development on behalf of Peoples and our shareholders. Personal use of a
company-paid automobile is reported as income to the executive officer. Expenses
relating to personal use of the country club amenities are either reimbursed to
Peoples or paid by the named executive officer.
On a case-by-case basis, the Compensation Committee will approve the payment of
or reimbursement to an executive officer for moving expenses and temporary
housing as part of the executive officer's recruitment package.





